Citation Nr: 1112873	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for organic back pain (claimed as a back injury), including as secondary to his service-connected right knee disability.

2.  Entitlement to service connection for a left knee condition, including as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 1989, and had additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's August 2006 claims for entitlement to service connection for organic back pain (claimed as a back injury) and a left knee condition.

In November 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.

In October 2009, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

The Board notes that, in February 2007, the Veteran notified the RO that he no longer wished to be represented by the Disabled American Veterans.  However, because the Veteran subsequently elected to be represented by the Disabled American Veterans at his aforementioned DRO and Board hearings, and because the Disabled American Veterans filed post-remand brief on the Veteran's behalf in March 2011, the Board continues to acknowledge that organization as the Veteran's representative.

The case was previously before the Board in December 2009.  At that time, the Board remanded the issues of service connection for organic back pain, and for a left knee condition, to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to secure complete opinions and rationales on the questions asked of the VA examiner, and to associate a supplemental statement of the case with the claims file and send copies to the Veteran and his representative if any determination remains unfavorable to him.

With respect to the claim for service connection for organic back pain, including as secondary to his service-connected right knee disability, the Board, in December 2009, instructed the AOJ to obtain an examiner's "opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's back condition was caused or aggravated by his time in service.  The examiner should also express an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's back condition was caused or aggravated by his service-connected right knee disability.  Rationale for opinions expressed should be given in detail."  (Emphasis in original.)  The Board explained that this remand was necessary because the Veteran has satisfied the elements of 38 C.F.R. § 3.159(c)(4).

A thorough review of the March 2010 VA examiner's report reveals that he provided no rationale in support of his conclusion that "it is at least as likely as not that the Veteran's back condition was aggravated by his work in the service."  Notably, the RO specifically pointed out in its January 2011 Supplemental Statement of the Case (SSOC) that the "VA examiner failed to offer a rationale for his medical opinion."  Contrary to his etiological conclusion, the examiner noted that, "according to previous records, [the Veteran] claims that [his back disorder] began in private employment in 1996.  There is some discrepancy of when it actually began."  The Board had previously instructed in its December 2009 remand that "The examiner's review of the claims file should include a review of a January 1997 report by Dr. S.F.M., a private physician, to whom the Veteran stated that he had injured his back while lifting cargo while engaged in private employment in December 1996; and a review of the Veteran's November 2008 hearing before a DRO, in which he stated that he reinjured his back in a car accident after service, in 1993."  The examiner never reconciled this discrepancy with his etiological opinion.

On remand, the VA examiner should provide an addendum in which he presents a rationale for his opinion.  The examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Remand for an addendum is also required because the examiner did not provide the requested opinion with respect to whether it is at least as likely as not that the Veteran's back disorder was caused or aggravated by his service-connected right knee disability.

On remand, the VA examiner should provide an opinion, with rationale, as to whether it is at least as likely as not that the Veteran's back disorder was caused or aggravated by his service-connected right knee disability.

With respect to the claim for service connection for a left knee condition, including as secondary to his service-connected right knee disability, the Board, in December 2009, instructed the AOJ to obtain an examiner's "opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's left knee condition was caused or aggravated by his time in service.  The examiner should also express an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's left knee condition was caused or aggravated by his service-connected right knee disability.  Rationale for opinions expressed should be given in detail."  (Emphasis in original.)  The Board explained that this remand was necessary because the Veteran has satisfied the elements of 38 C.F.R. § 3.159(c)(4).

A thorough review of the March 2010 VA examiner's report reveals that he provided no rationale in support of his conclusion that "It is less likely than not that his left knee condition was caused by, or aggravated by, his right knee disability."  Although the examiner found, based on x-ray evidence, that the Veteran's left knee was normal, he also noted that the Veteran's left knee had "very limited motion and pain on exam."  Significantly, the Board noted in its December 2009 remand that VA clinicians had diagnosed the Veteran during the pendency of the claim (i.e., since August 2006) with truncation of the anterior horn of the left medial meniscus (in October 2006), and with osteoarthritis of the left knee (in February 2007).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

On remand, the examiner should provide a rationale for his etiological opinion regarding the Veteran's left knee.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the aforementioned left knee disorders which were diagnosed during the pendency of the claim were caused or aggravated during or as a result of his service, and as a result of his service-connected right knee disability.  If the examiner determines that any of these diagnoses of left knee disorders during the pendency of the claim are inaccurate, he should explain why.

Remand for an addendum is also required because the examiner did not provide the requested opinion with respect to whether it is at least as likely as not that the Veteran's left knee condition was caused or aggravated by his time in service.

On remand, the VA examiner should provide an opinion, with rationale, as to whether it is at least as likely as not that the Veteran's left knee condition was caused or aggravated by his time in service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed back and left knee disorders should be provided.

Because the March 2010 VA examiner's opinion does not include the opinions and rationales requested, the Board finds that the actions taken by the AOJ are not fully compliant with the Board's December 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the March 2010 VA examiner regarding the Veteran's claimed back disorder.  The examiner should review the claims file, including the medical reports obtained since the March 2010 examination, and indicate that he has done so in his report.  The examiner is asked to:

a.  Provide a rationale for his etiological conclusion that "it is at least as likely as not that the Veteran's back condition was aggravated by his work in the service."  Even if the examiner determines that a different etiological conclusion is warranted, a rationale is still required.

b.  Provide an opinion, with rationale, as to whether it is at least as likely as not that the Veteran's back disorder was caused or aggravated by his service-connected right knee disability.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

An additional examination of the Veteran is not necessary, unless deemed so by the VA examiner.  If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed back disorder should be provided.

2.  Obtain an addendum from the March 2010 VA examiner regarding the Veteran's claimed left knee condition.  The examiner should review the claims file, including the medical reports obtained since the March 2010 examination, and indicate that he has done so in his report.  The examiner is asked to:

a.  Provide a rationale for his etiological conclusion that "It is less likely than not that his left knee condition was caused by, or aggravated by, his right knee disability."  Even if the examiner determines that a different etiological conclusion is warranted, a rationale is still required.

b.  Provide an opinion, with rationale, as to whether it is at least as likely as not that the Veteran's diagnosed truncation of the anterior horn of the left medial meniscus (October 2006) and osteoarthritis of the left knee (February 2007) were caused or aggravated (1) during or as a result of his service, and (2) as a result of his service-connected right knee disability.

If the examiner determines that either of these diagnoses of left knee disorders during the pendency of the claim are inaccurate, he should explain why.

c.  Provide an opinion, with rationale, as to whether it is at least as likely as not that the Veteran's left knee condition was caused or aggravated by his time in service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

An additional examination of the Veteran is not necessary, unless deemed so by the VA examiner.  If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed left knee condition should be provided.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


